. i
An unpublls ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

FERRILL JOSEPH VOLPICELLI, No. 65786

5 Appellant, ‘
vs.

 THE STATE OF NEVADA, F a L E B
Respondent. DEC 1 2 2m}!

TRACIE 24‘ LiNGEMAﬂ
CLi‘Rlﬁj’ F SiJ?F3£LME COURT

5‘?

     

 

 

ceerﬁv or or;

ORDER DISMISSING APPEAL

This is a proper per-eon appeal from an order of the district
court denying a “motion to amend judgmentfcorrect judgment.” Second
Judicial District Court, Washoe County; Scott N. Freemanil Judge.

On October 27, 2014, this court received a preper person

notice to withdraw the appeall Canoe appearing, we will treat this motion

as a motion to dismiss the appeal and grant the motion. Accordingly, we

ORDER this appeal DISMISSED.

Hon. Scott N. Freeman, District Judge
Ferrill Joseph Volpicelli

Attorney Generelx’Careon City
Washoe County District Attorney
Washoe District Court Clerk

Somme CDURT
of-
Havana

(on: 3%». new